Citation Nr: 0603133	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-17 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased initial rating for left 
bunionectomy and left first great metatarsophalangeal joint 
capsular release and reefing, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel










INTRODUCTION

The veteran served on active duty from July 1995 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
of entitlement to service connection for left bunionectomy 
and left first great metatarsophalangeal joint capsular 
release and reefing, and assigned a 10 percent disability 
evaluation.

The veteran submitted a notice of disagreement (NOD) in 
August 2002 and timely perfected her appeal in June 2003.

The Board notes that following the receipt of the veteran's 
NOD, the RO construed the veteran's claim to include 
disagreement with her assignment of 10 percent for a right 
bunionectomy, as indicated in the April 2003 statement of the 
case (SOC).  On the VA Form 9, the veteran clearly limited 
her appeal to only the left bunionectomy and left first great 
metatarsophalangeal joint capsular release and reefing.  The 
veteran submitted no further timely communication of record 
to perfect an appeal for the right bunionectomy.  As such, 
only the issue of the left bunionectomy and left first great 
metatarsophalangeal joint capsular release and reefing is 
before the Board on appeal.


FINDINGS OF FACT

1.  VA has fulfilled its notice and duty to assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's left bunionectomy and left first great 
metatarsophalangeal joint capsular release and reefing are 
manifested by pain and the inability to flex her left great 
toe, analogous to no more than a moderate foot injury.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left bunionectomy and left first great metatarsophalangeal 
joint capsular release and reefing have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.321(b), 4.71a, Diagnostic Code 5280 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2005); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in February 2001, prior to the initial 
decision on the claim in June 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1). 

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, VAOPGCPREC 8-2003 applies.  Thus, as 
long as adequate notice was provided as to the underlying 
service connection claim, then no further notice is required 
as to the "downstream issue" increased rating claim.  Here, 
the February 2001 notice letter addressed the underlying 
service connection claim and informed the veteran of the 
types of evidence necessary to substantiate her appeal.  
Based on the above, the Board concludes that notice as to the 
underlying service connection claim obviates the need for 
additional notice as to the "downstream issue" increased 
rating claim.  

As noted above, the RO informed the veteran in the February 
2001 VCAA letter about the information and evidence that was 
necessary to substantiate the claim for service connection in 
this case.  Specifically, the letter stated that for the 
veteran to establish entitlement to service-connected 
compensation benefits, the evidence must demonstrate three 
things: an injury in military service or a disease that began 
in or was made worse during military service or an event in 
service causing injury or disease; a current physical or 
mental disability (medical evidence, including a VA 
examination will show this, otherwise, VA may use statements 
from the veteran or others that show the veteran has 
persistent or recurring symptoms of a disability); and a 
relationship between the veteran's current disability and an 
injury, disease or event in military service.  The veteran 
was informed that under certain circumstances, VA may 
conclude that certain current disabilities were caused by 
service, even if there was no specific evidence proving this 
in the veteran's particular claim.  The relationship is 
presumed for those veterans who have certain diseases: former 
prisoners of war, veterans who have certain chronic or 
tropical diseases which become evident within a specific 
period of time, veterans who were exposed to ionizing 
radiation, mustard gas or Lewisite while in service; veterans 
who served in Vietnam or in Southwest Asia during the Gulf 
War.  The February 2001 letter also informed the veteran that 
veterans who have certain kids of service/disease 
combinations may qualify for an automatic presumption of 
service connection.

In addition, the RO informed the veteran in the February 2001 
letter about the information and evidence that VA would seek 
to provide including obtaining any evidence of records held 
by a Federal agency or department.  The letter also informed 
the veteran that VA would make reasonable efforts to assist 
her in obtaining such things as medical records, employment 
records or records from other Federal agencies.

The RO also informed the veteran about the information and 
evidence she was expected to provide.  Specifically, the RO 
requested the veteran provide any private or military medical 
records showing treatment for the claimed disability during 
her active service.  This was to include all original service 
medical records the veteran had in her possession.  The 
letter requested any medical records citing the claimed 
disability after discharge from active military service.  
This included all records from doctors, hospitals, mental 
health clinics and medical facilities, as well as laboratory 
and x-ray reports.  For presumptive conditions, it was noted 
that it is important to establish the earliest dates of 
treatment and diagnoses.  The letter requested a medical 
statement from a physician indicating that it was at least 
possible that the veteran's claimed condition was related to 
the disability diagnosed or treated in service.  Such a 
statement was to show dates of examination and diagnoses, as 
well as the physician's explanation of the basis of his/her 
conclusion.  The letter requested a statement from the 
veteran that provided details of the incident of her claimed 
condition and how it was related to an in-service injury or 
accident.  If available, statements from persons who have 
knowledge of her disease or injury in service would be 
accepted.  These statements must include the person's name 
and complete address and should describe exactly what the 
individual observed with mention of specific dates and 
places.

Although the VCAA notice letter(s) that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claim.  In this regard, the RO has informed the veteran in 
the SOC and supplemental statements of the case (SSOC) of the 
reasons for the denial of her claim and, in so doing, 
informed her of the evidence that was needed to substantiate 
her claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice have been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim.  VA has also assisted the veteran throughout the 
course of this appeal by providing her with a SOC and SSOC 
which informed her of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case. 




II.  Background

The veteran served on active duty from July 1995 to August 
2000.

The veteran's service entrance examination, dated December 
1994, noted that the veteran had mild and asymptomatic pes 
planus.  The veteran indicated that she did not suffer from 
foot trouble.  The veteran was treated during service for 
left foot problems.  She underwent a left foot bunionectomy 
in February 2000.  The service separation examination, dated 
in April 2000, indicated the veteran had surgical scars on 
the left foot.  The examiner did not note any left foot 
residuals.  The veteran indicated that she had foot trouble.

The veteran underwent a left foot bunionectomy in February 
2000.

In September 2000, a follow-up note indicated the veteran 
complained of pain under the left big toe joint.  The veteran 
stated that she was unable to wear tight shoes.  The examiner 
commented that the veteran had mild hallux valgus of the left 
foot.  The left first metatarsal incision was well healed and 
the location had no edema or redness.

In March 2001, the veteran underwent left first 
metatarsophalangeal joint capsular release with lateral 
capsular reefing.  The pre and post-operative diagnosis was 
hallux varus of the left foot.  Medical notes dated March and 
April 2001 noted that the veteran was recovering well after 
her surgery.  A note dated April 2001 indicated that the 
veteran was referred for custom fit inserts for her shoes.

In May 2002, the veteran participated in a general VA 
examination.  The examiner noted that the veteran had a 
bunionectomy of the left foot and a revision of the left 
bunionectomy.  The veteran stated that there was pain in the 
big toe daily.  It was sharp and was in the bottom of the 
foot.  It came and went and was precipitated by standing 
greater than two hours.  There was some swelling of the great 
toe after standing for two hours or more.  The pain decreased 
when the veteran was off her foot.  She used hot soaks for 
her foot three times per week, which decreased her pain.  She 
had stiffness of the left big toe and increased warmth.  The 
veteran noted occasional redness.  There were no other flare-
ups of her left great toe condition.

The examiner noted no fatigability.  The veteran did not wear 
special shoes.  She did have shoe inserts, but did not wear 
them because they made her shoes too tight and increased pain 
in her great toe.  She did not have a brace for her left foot 
and had no history of injury.  Review of the veteran's 
medical records confirmed the history of bilateral hallux 
valgus, which was noted to be mild in April 1999.  She was 
also noted to have bunions.

Upon physical examination, the veteran was noted to have 
bilateral pes planus with stated tenderness over the 
bilateral plantar surface of the feet in the arches.  She had 
moderate symmetrical calluses over the bilateral balls of the 
feet.  The veteran indicated tenderness to palpation over the 
bilateral great toe metatarsophalangeal joints.  The left 
great toe metatarsophalangeal joint had dorsiflexion of 25 
degrees and plantar flexion of 5 degrees.  The left great toe 
distal interphalangeal joint plantar flexed to 45 degrees.  
There was no pain with range of motion or manipulation of the 
great toe.  There was no unusual shoe wear or breakdown.  
There was no muscle spasm, atrophy, swelling, amputation, use 
of any mechanical aid or hallux valgus.  The examiner 
diagnosed the veteran with status post left foot Chevron 
bunionectomy and left first great metatarsophalangeal joint 
capsular reefing.  The associated x-ray demonstrated 
flattening of the medial great metatarsal distally, 
consistent with clinical history of previous bunionectomy.  
Slight valgus deviation of the distal phalanges of the great 
toe was greater on the right than the left.  No other bone or 
joint abnormalities were identified.  The examiner stated the 
x-rays were normal, except for evidence of surgery.

X-rays from Ireland Army Hospital, dated in August 2002, 
indicated that there were post-surgical changes present to 
the left great hallux metatarsal head.  No other significant 
abnormalities were seen.  There were no fractures or 
dislocations.

In June 2005, the veteran participated in a VA feet 
examination.  The veteran stated that she was unable to flex 
her left great toe.  She reported that the podiatrist at Fort 
Knox had informed her that she may require further surgery on 
her left foot, but the veteran stated she did not want to 
have further surgery.  She stated she continued to have pain 
in the left foot over the first metatarsal joint.  She was 
unable to bend the left great toe due to pain.  The veteran 
stated that the toe would become stiff and swollen and 
swelled two or three times per week, alleviated by soaking 
the foot.  She stated the joint did not get hot or red; she 
denied fatigability and lack of endurance.  She did not use a 
crutch, cane, brace or corrective shoes.  The veteran did not 
miss any work due to her left foot pain.  She denied any 
incapacitating episodes or hospitalizations in the past year.  
She noted that she cannot run anymore, and could not walk 
greater than one to two miles without having worsening pain 
in the left foot.

The veteran's posture and gait were within normal limits.  
For the left foot as far as wiggling, the veteran was able to 
wiggle the second through fifth toes on her own.  The great 
toe stayed straight and she was unable to wiggle it.  She was 
able to bend the left great toe one degree.  Calluses were 
noted on the bottom of the left foot, but all were nontender.  
On the distal joint of the left great toe, there was a 
protuberant area on the lateral side of the toe measuring one 
centimeter that was tender to palpation.  The examiner 
diagnosed the veteran with left bunionectomy and left first 
metatarsophalangeal joint, capsular release and reefing, with 
residual decrease in range of motion of the left great toe.  
The x-ray indicated well healed surgical changes of the left 
great toe.

III.  Pertinent Law and Regulations

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102 (2005) [reasonable doubt 
resolved in veteran's favor].  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2005).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  See Fenderson, 12 Vet. App. 
at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  See Id. 

Because the service-connected left bunionectomy and left 
first great metatarsophalangeal joint capsular release and 
reefing has been rated 10 percent disabling throughout the 
appeal period, the Board will address whether there is any 
basis to assign a rating greater than 10 percent for any 
portion of the appeal period.

The Board notes that the veteran has been assigned 10 percent 
rating for the left foot and the rating criteria used in 
evaluating the disability can be found at 38 C.F.R. Part 4, 
Diagnostic Code 5280 (2005).  A 10 percent evaluation is 
afforded where symptoms are severe, if equivalent to 
amputation of the great toe or if the toe has been operated 
on with resection of the metatarsal head.  An evaluation in 
excess of 10 percent is not available under this rating code.

Hence, in order to qualify for a higher rating, the Board 
must examine whether the veteran's left foot disability could 
be rated pursuant to other rating criteria.  Under Diagnostic 
Code 5284, a 10 percent evaluation is warranted for a 
moderate foot injury, a 20 percent evaluation is assigned for 
moderately severe foot injury, and a 30 percent evaluation is 
assigned for severe foot injury.  See 38 C.F.R. Part 4, 
Diagnostic Code 5284 (2005).  With actual loss of use of the 
foot, a 40 percent rating is assigned.  See 38 C.F.R. Part 4, 
Diagnostic Code 5167 (2005).  Although the functioning of the 
left foot is limited, no medical evaluation or opinion on 
file indicates that the veteran has actually lost the use of 
the left foot to warrant a 40 percent rating under Diagnostic 
Code 5167.  Id.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the VA Schedule for Rating Disabilities 
(Rating Schedule).  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. 4.6 (2005).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  See 38 C.F.R. §§ 4.2, 4.6 (2005).

IV.  Reasons and Bases

As noted above, the veteran underwent a general VA 
examination in May 2002.  It was noted that the veteran 
underwent a left foot bunionectomy in February 2000 and in 
March 2001 underwent left first metatarsophalangeal joint 
capsular release with lateral capsular reefing.  The veteran 
noted that she experienced pain in the left foot after 
standing for greater than two hours.  There were no other 
flare-ups.  The examiner noted no fatigability.  The veteran 
did not wear special shoes or use inserts.  She did not have 
a brace for her left foot.  There was no muscle spasm, 
atrophy, swelling, amputation, use of any mechanical aid or 
hallus valgus.  Associated x-rays confirmed a normal left 
foot, status post surgery.  The June 2005 VA feet examination 
revealed that the veteran continued to suffer from left foot 
pain over the first metatarsal joint.  She was unable to bend 
the left great toe due to pain.  The veteran noted that the 
toe became stiff and swollen approximately two to three times 
per week, but was relieved by soaking.  The veteran stated 
that she had not missed any work due to her left foot pain.  
X-rays also indicated a normal left foot status post surgery.  
After reviewing these findings it is the judgment of the 
Board that the degree of impairment resulting from the left 
bunionectomy and left first great metatarsophalangeal joint 
capsular release and reefing, approximates no more than 
moderate foot disabilities under Diagnostic Code 5284.  See 
38 C.F.R. Part 4 (2005).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  It is not disputed that the 
veteran has some limitation of motion and that there is some 
pain on motion.  Yet, the Board finds that the 10 percent 
disability rating assigned for the left foot adequately 
compensates her for her limitation of motion, pain, and 
functional loss.  Limited motion of the great toe results in 
a certain level of functional loss.  However, there is a lack 
of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use.  Hence, the 10 percent 
disability rating assigned by the RO for this condition is 
correct, and the preponderance of the evidence is against a 
higher evaluation.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a lay 
person, the veteran is not competent to provide evidence that 
requires medical knowledge because she lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v.Derwinski, 2 Vet. App. 492 (1992).

In view of the foregoing, therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for left bunionectomy and left 
first great metatarsophalangeal joint capsular release and 
reefing.  This conclusion comes after careful review of the 
entire record, in which the Board finds that the weight of 
the evidence shows that the veteran's disability most closely 
reflects a 10 percent rating.  As a result, her claim for an 
increased disability rating is denied.

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  However, the Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 10 percent rating, and no 
higher, from the date of her claim.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.  Further, while the benefit of any doubt has been 
given to the veteran, it is the conclusion of the Board that 
her request for an evaluation in excess of 10 percent for the 
left foot must be denied.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  See 38 
C.F.R. § 3.321(b) (2005).  However, the Board believes that 
the regular schedular standards applied in the current case 
adequately describe and provide for the veteran's symptoms 
and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for her service-connected disability.  
The Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).  


ORDER

Entitlement to an increased initial rating for left 
bunionectomy and left first great metatarsophalangeal joint 
capsular release and reefing, currently evaluated as 10 
percent disabling, is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


